996 F.2d 1222
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Charles F. WHITE, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 92-1413.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 8, 1993.Filed:  June 15, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
After Charles F. White pleaded guilty to a drug-related offense, the district court sentenced White to 120 months imprisonment and eight years supervised release.  White did not appeal.  Later, White filed a 28 U.S.C. § 2255 motion to vacate his sentence, attacking the length of his supervised release.  In response, the government moved for, and the district court granted, a reduction of the supervised release term.  White then filed a second § 2255 motion, raising several new claims.  White appeals the district court's denial of his motion.


2
We conclude White's § 2255 motion is an abuse of the writ because White's present claims could have been raised in his first § 2255 motion.   See McCleskey v. Zant, 111 S. Ct. 1454, 1470 (1991);  United States v. Fallon, No. 92-2676, 1993 WL 143863, at * 1 (8th Cir.  May 5, 1993).  White's pro se status and lack of education are not sufficient cause to excuse his abuse of the writ.


3
Cornman v. Armontrout, 959 F.2d 727, 729 (8th Cir. 1992).  Similarly, White's argument that he only recently discovered these grounds is insufficient cause because he has not shown any factors external to the defense that prevented him from raising the grounds in his earlier motion.   McCleskey, 111 S. Ct. at 1470.


4
Accordingly, we affirm the district court's denial of White's § 2255 motion.